Peters, J.
By the common law, a father is entitled to the services of his minor children. This right is bottomed on his duty to maintain, protect and educate them. But this right, and this duty, may be transferred to another ; (1 Bla. Comm. *551472. 1 Swift's Dig. 41. 61.) and may be relinquished to a child; and the earnings of the child can no more be taken away by a father, than a gift delivered. Such a gift may be void against creditors, but it is valid against the giver. The law," says Ch. J. Parsons, in Remson v. Remington, 2 Mass. Rep. 113. 115. “is very well settled, that parents are under obligations to support their children, and that they are entitled to their earnings. It is true, parents may transfer this right, and authorize those who employ their children, to pay them their own earnings.” So in Jenney v. Alden, 12 Mass. Rep. 375. 373. where a father agreed with his minor son, that he should have the benefit of his earnings, which, being received by the father, were vested in land, and a deed was taken in the son’s name ; “ this agreement,” said the court, “ was a lawful one, and the money received by the father from the earnings of the son, may be equitably considered as the money of the son.” In Whiting v. Earle & al. 3 Pick. 201, 2. where a minor son made a contract for his services, on his own account, and the father knew it, and made no objection; it was said, by Parker, Ch. J. in giving the opinion of the court, “that although the general principle is clear, that a father is entitled to the earnings of a son, while under age, yet the court thought it equally clear, that he might transfer to the son a right to receive them. This is necessary for the encouragement of young men; and it is often convenient for a father wishing to be relieved from the burthen of supporting his son, to allow him, in this manner, to support himself. Where such a contract is entered into, without any fraud, for the advantage of the son, on the principles of common justice, and according to decided cases, he is entitled to the profits of his own labour. We go as far as to say, that where a minor son makes a contract for his services, on his own account, and the father knows of it, and makes no objection, there is an implied assent that the son shall have his earnings.” See Burlingame v. Burlingame, 7 Cowen 92.
As the cause of the plaintiff below has no merits, the form of action is immaterial.
I advise that the judgment of the county court be reversed.
The other judges were of the same opinion, except Brainard, J., who was absent.
Judgment to be reversed..